DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/EP2018/062090 filed 05/09/2018 which claims benefit of 62/531,000 filed 07/11/2017.
Election/Restrictions
Applicant’s election without traverse of group I (claims 16-31) in the reply filed on 07/17/2021 is acknowledged.
For the species election: Applicant further elects:
choice (f) of netB for group A, first marker;
choice (1) of at least 80% identical to SEQ ID NO: 3 (concerning claims 30, 31) for group B, netB specific primer/probe;
choice (4) of at least 80% identical to SEQ ID NO: 6 (concerning claims 30, 31) for group C, cpa specific primer/probe.
Claims 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/17/2021.

Status of the claims
Claims 16-34 are pending. Claims 16-31 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 


Claims 16, 19, 22-28 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “sub-species inducing the targeted disease” which is indefinite as neither the specification nor the prior art provides a clear definition for what is intended by this limitation. The specification also fails to provide any guidance regarding the scope of the limitation. Claims 22-28 are further rejected as they depend from claim 16 and these also do not additionally recite any specific first marker.
Claim 19 recites the limitation “homologues” which lack clarity of scope as it is not readily discernable the scope in variation in cpe sequence, cpb sequence, cpb2 sequence, etx sequence, netF sequence or netB sequence that are encompassed by this limitation.
The elected method of claim 30 reads “wherein oligonucleotides are used as a PCR primer and/or as a PCR probe are oligonucleotides comprising a sequence identity of at least 80% to the polynucleotide of SEQ ID NO:3 and a sequence identity of at least 80% to the polynucleotide of SEQ ID NO:6”.
Claim 30 depends from claims 16 and 29 and is indefinite because there is no antecedent basis for the claimed oligonucleotides used as a PCR primer and/or probe as neither claim 16 nor claim 29 recite any PCR process step or any step(s) that involve the use of a primer/probe.
Furthermore, particularly regarding the limitation of “oligonucleotides comprising a sequence identity of at least 80% to the polynucleotide of SEQ ID NO:3, or the oligonucleotides comprising a sequence identity of at least 80% to the polynucleotide of SEQ ID NO:6”, there is no antecedent support for such oligonucleotides as claim 16 only provides the instant first and second polynucleotide markers.

The elected method of claim 31 reads “wherein oligonucleotides are used as a PCR primer and/or as a PCR probe are oligonucleotides comprising a 100% sequence identity to the polynucleotide of SEQ ID NO:3 and a 100% sequence identity to the polynucleotide of SEQ ID NO:6”.

Furthermore, particularly regarding the limitation of “oligonucleotides comprising a 100% sequence identity to the polynucleotide of SEQ ID NO:3; or the oligonucleotides comprising a 100% sequence identity to the polynucleotide of SEQ ID NO:6”, there is no antecedent support for such oligonucleotides as claim 16 only provides the instant first and second polynucleotide markers.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-31 are rejected under 35 U.S.C. §101 because these claims are not directed to patent eligible subject matter.
Based upon an analysis with respect to the claims as a whole, claim(s) 16-31 do not recite something significantly more than a judicial exception. The rationale for this determination is explained below:
Claim 16 specifically recites “a method for detecting C. perfringens induced diseases in animals, comprising:
a)    collecting sample material of a specific animal or of a specific group of animals at consecutive points in time;
b)    determining the amount of a first marker and a second marker contained in the sample material; and
c)    determining the ratio of the first marker to the second marker contained in the sample material; 
wherein the first marker comprises a polynucleotide sequence specific for the C. perfringens sub-species inducing the targeted disease and the second marker comprises a polynucleotide being specific for the species C. perfringens; and 


According to the Manual of Patent Examination Procedure (MPEP) sections 2103 through 2106.07(c) which now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, an initial two step analysis is required for determining statutory eligibility.

Step 1
Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. 
In the instant case, the Step 1 requirement is satisfied as the claims are directed towards a process.

Step 2
Step 2 analysis is a two-part analysis, Step 2A and Step 2B.
Step 2A, prong 1 requires a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea.
Step 2A, prong 2 requires an analysis of whether the judicial exception integrated into a practical application if the claim recites a judicial exception under Prong 1.

Step 2A, prong 1
In the instant case, claims 16-31 as stated are directed to method(s) for detecting C. perfringens induced diseases in animals, said method(s) comprising:
determining the amount of a first marker comprising a polynucleotide sequence specific for the C. perfringens sub-species inducing the targeted disease; and the amount of a second marker comprises a polynucleotide being specific for the species C. perfringens of sample material(s) that are collected from a specific animal, or from a specific group of animals at consecutive points in time;

wherein an increase in the ratio of the first marker to the second marker in the analyzed sample material over time is an indication of the targeted disease.
 
The recited methods of claims 16-31 do rely on natural law (i.e. the naturally occurring relationship that exists between at least two target nucleic acid sequence(s) contained in (an) animal sample(s) and the presence of C. perfringens induced diseases in the animal(s): the natural correlation are not an invention, as they are by principle, naturally occurring).
The relative amounts of a first and second markers diagnose or are indicative of C. perfringens induced disease. The diagnosis is a judicially excluded subject matter as it relies solely on natural principle, without significantly more, such an application performed beyond the diagnosis of the presence or absence of C. perfringens induced disease in (an) animal(s).
The measurement method for determining the naturally occurring relative amounts of the two markers may or may not amount elevate the claims so as to amount to significantly more than just reciting/relying on the judicial exception. The instant claims 16-25, 27-29 recite no specific method(s) for determining the amounts of a first and second marker, while claim 26 provides a qPCR quantification method.

Step 2A, prong 2
Regarding step 2A, prong 2 which asks whether the judicial exception integrated into a practical application, claims 16-31 require determining the amount of a first marker comprising a polynucleotide sequence specific for the C. perfringens sub-species inducing the targeted disease; and the amount of a second marker comprises a polynucleotide being specific for the species C. perfringens of sample material(s) that are collected from a specific animal, or from a specific group of animals and calculating a ratio of the two markers and indicating disease based on calculated ratio(s). 
However, these steps do not integrate the judicial exception into a practical application as follows.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the 

The determining of the amount of first and second markers of sample material(s) that are collected from a specific animal, or from a specific group of animals must be performed so as to establish or realize the judicial exception (i.e. the natural occurring quantities of each marker in sample materials of animals must be measured in order that the presence of said clinical condition, C. perfringens induced diseases in animals is indicated). 

Claims 16-31 do not recite additional elements or steps beyond the noted judicial exception and also do not recite additional elements/steps that serves to integrate the judicial exception into a practical application.

The second part, Step 2B of the two-step analysis is drawn to determining whether any element or combination of elements, in the instant claims is/are sufficient to ensure that the claims as a whole amount to significantly more than the judicial exception. 

No additional steps are recited by claims 16-31 that amount to significantly more than the judicial exceptions noted above as the claims recite only limitations that are directed to judicially excluded natural law combined with asymmetric incremental PCR and PCR processes to detect target/variant sequence. The asymmetric incremental PCR and PCR processes are recited at such a high level of generality that it adds nothing significantly more to the claims. The amplification processes are also well-understood, routine, conventional activity is supported under Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018) (see M.P.E.P. 2106.05(d), section I, (2)).  For the reasons provided above, there is no inventive concept in claims 16-31, and thus they are ineligible under 35 U.S.C. 101. 

Conclusion
No claims are currently allowed. 

The closest prior art reference(s) is/are:
Nagpal et al. (2015, BMC microbiology, 15(1), pp.1-12) 
Nagpal et al. (2015) teach a method for detecting C. perfringens induced diseases in animals,
said method comprising: 
determining from a human stool sample, the amount of C. perfringens enterotoxin, cpe responsible for food-poisoning outbreaks and diarrheal cases (the instant first marker) and C. perfringens α-toxin phospholipase c (plc), which is chromosomally located (the instant first marker) (see abstract and pg 2, left col., 1st para and pg 2, right col, 2nd para).

Nagpal et al. do not teach determining a ratio of the first marker and the second marker, wherein an increase in the ratio of the first marker to the second marker in the analyzed sample material over time is an indication of the targeted disease, as recited in claim 16.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637